Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 11 October 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 43.My dearest friend.
Ghent 11. October 1814.

No letter from you, since that of 10. September, which I received, this day week—The next Post-day was Saturday, when there came one from Mr Harris of 14 September; but none from you. I have some apprehension, that on receiving mine of 19. August, and the newspaper accounts from England which must have reached you about the same time, you ceased writing to me, on the persuasion that I should not be here to receive your Letters, even before I requested that you would—If so I shall be deprived of the happiness of hearing from you even longer than I had anticipated from my own premature request.—It was indeed impossible to imagine that we should at this moment still be here, when I wrote you that request—And now, the chances are, of our being confined here, if not the whole Winter, at least several weeks, and probably months longer—On Saturday Evening came a Note of 15. pages again, hot from the British privy Council; for the Plenipotentiaries have no other duty, as it would seem to perform than that of engrossing Clerks.—This note is in the same domineering, and insulting style, as all those that have preceded it, but it contains much more shew of argument, falsehoods less liable to immediate and glaring exposure, misrepresentations more sheltered from instant detection, and sophistry generally more plausible than they had thought it worth while to take the trouble of putting into the former Notes—The essential part of it is, however that they have abandoned almost every thing of their previous demands which made it impossible for us to listen to them, and have now offered as their ulitimatum, an Article of a totally different description—You can conceive with what kind of grace they retreat from nine tenths of their ground, when you know that they take care to hint that at this stage of the War, their concession must be taken for magnanimity.
What we shall do with this Article, I cannot yet pronounce; but the prospect is that we shall have many other points to discuss, and as their object of wasting time has now become manifest beyond all possible doubt, there is less appearance than at any former period, of its the immediate and abrupt termination of our business.—The Accounts from America, and the progress of affairs in Europe have hitherto flowed in a copious and uninterrupted stream favourable to their policy in the conduct of this Negotiation—That such would be their course of events it was impossible not to foresee—My own expectation was that in the exultation and insolence of their success they would have broken it off upon the grounds first taken by them in such a peremptory manner, and which we decisively rejected. It appears however that the British Ministers have not shared in all the delusions of their populace in regard to their late atchievement at Washington—They are perfectly aware that as injury to us it scarcely deserves to be named as and important occurrence of War—that as national humiliation, its tendency is to unite all parties in our Country against them, to exasperate all the passions of our people, and to create that very energy of defence, which it so effectually proved to be wanting.—They were so much elated by the event that they had their Gazette accounts of it translated into all the principal languages, and transmitted to every part of Europe; but the sensation produced by it upon the Continent, so far as we have had the opportunity of remarking it has been by no means creditable to them—The destruction of Public Buildings, of no character connected with War, that of private dwelling houses, the robbery of private property, and the precipitate flight of their troops leaving their wounded officers and men at the mercy  of the people whom they had so cruelly outraged, tells by no means to their glory—Here, we have heard but one sentiment expressed upon the subject—that of unqualified detestation—But here, the English are universally hated; the people dare not indeed openly avow their sentiments; but we hear them—“curses, not loud but deep”—In France, the public Sentiment has been more openly expressed—In two of the daily Public Journals of Paris remarks equally forcible and just upon the atrocious character of this transaction have been published, and even in some of the London Newspapers and Magazines, a feeble and timid expostulation has appeared against deeds paralleled only by the most execrable barbarities of the french revolutionary fury, or by the Goths and Vandals of antiquity—A defence as despicable as the actions it attempts to justify has been brought forward in one of the English Newspapers; and its only artifice, is to diminish the infamy by depretiating the importance of their vaunted exploit. They are compelled to urge how small and insignificant the destruction was which they could accomplish to ward off the shame of having destroyed every thing in their power—The Capitol they now say was only an unfinished building—The President’s house was properly demolished because the scoundrel Madison had lived in it; and to be sure they could not be blamed for having destroyed a Navy-Yard—Let them lay this flattering unction to their souls—The ruins of the Capitol and other public Buildings at Washington, will remain Monuments of British Barbarism, beyond the reach of British destruction, when nothing of their oppressive power will be left but the memory how much it was abused.
We are in daily expectation of the return of Mr Boyd from Amsterdam—He will make a very short stay here, and proceed to Paris. We have not yet received the Passport for the Herald, for which we applied more than a month ago—The Cartel ship Jenny, is to sail from Dartmouth, on the 15th.—Mr Lewis, Mr Snow, the two Messrs: Giraud, and a French Quaker named Grêlet, who has long lived in America, left this place yesterday and the day before to go to England, and obtain a passage if possible in that Vessel. I gave Mr Lewis some dispatches and Letters—Todd could not finish his Letters until after they were gone, and so is gone to Ostend to overtake them. We expect him back to-morrow.—Mr and Mrs John Gore are here, and promised last Evening to dine with us this day—But this morning they have sent an excuse, being under engagements to meet Mr and Miss Bond this Evening at Bruxelles.
Your favoured of 13. September, numbered 30. though it should be 32, is brought me this moment, as I am writing—You judged but too correctly that we should be kept pinioned to this place, and I now see no prospect of our being released from it until something comes from America, that will make our enemies start some new insupportable pretension and adhere to it so that it must effect the rupture—They will do this precisely at the moment which will suit their own purposes, and as we know not when that will happen we shall be always on the point of departure without knowing when to depart—Such is the Will of Heaven, and it is useless to repine.
Mr and Mrs: Smith are well—The child continues ailing, but not sick—I am again disappointed in not receiving a Letter from Charles—He had perhaps reason to think my last Letter addressed to him as more for  you than for himself but he ought nevertheless to have answered it—Give my love to him notwithstanding—If the Princess Michel comes here she will meet a rival in almost every Lady of Ghent—Our Colleague is a universal lover; and as universal a favourite—most especially to the Princesses, derriére les Coulisses.—Adieu—Blessings rest upon you.
A.